Citation Nr: 0622555	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  05-04 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The appellant served on active duty from February 1979 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
service connection for PTSD.


FINDINGS OF FACT

1.  The appellant did not engage in combat during his time in 
active service.

2.  There is no credible supporting evidence to establish 
that the claimed stressors actually occurred.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to: the appellant's contentions; a VA examination; service 
medical records; private medical records; and lay statements.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, each piece of evidence submitted by the appellant 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380- 
81(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, with regard to 
this claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).  

Initially, the Board acknowledges that the appellant has 
received medical diagnoses of PTSD, attributed to his account 
of his military service.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163 (1996).

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the appellant 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  The fact that the appellant served in a 
"combat area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in the appellant's service personnel records that 
he participated in a particular operation or campaign would 
not, in itself, establish that he engaged in combat with the 
enemy because the terms "operation" and "campaign" encompass 
both combat and non- combat activities.  Id.  Whether or not 
a veteran "engaged in combat with the enemy" must be 
determined through recognized military citations or other 
supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id. The claimant's assertions that he experienced combat with 
the enemy are not ignored, but are evaluated along with the 
other evidence of record.  Id. However, the claimant's 
assertions that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.

The Board finds that the appellant did not engage in combat 
with the enemy.  In the instant case, the appellant's 
Department of Defense Form 214 reports that the appellant did 
not receive decorations, medals, badges, commendations, 
citations, or campaign ribbons.  However, foreign service of 
approximately one year and seven months was noted.  The 
appellant's military occupational specialty was reported as a 
cavalry scout.  His military occupational specialty does not 
indicate combat service.  There is no indication in the 
personnel records that he was assigned or participated in 
combat duties.

The appellant's personnel records indicate that from basic 
training he was transferred to Germany and was an assistant 
cavalry scout and then a cavalry scout.  

Therefore, although the evidence shows that he served 
overseas, the evidence does not support the conclusion that 
the appellant personally engaged in combat with the enemy, 
and the provisions of 38 U.S.C.A. § 1154(b) do not apply.  
There must be credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant 
service connection.  His lay testimony is insufficient, 
standing alone, to establish service connection.  See Cohen 
v. Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395).

The appellant contends that during his time on active duty, 
he was promoted to a Personnel Actions Clerk.  During this 
time, the appellant alleges that his close friend P.L. begged 
the appellant to help him be discharged from the Army.  The 
appellant claims that he was able to secure an early 
discharge for his friend, who ultimately decided to stay in 
the service.  Shortly thereafter, the appellant's friend was 
the victim of a homicide.  The appellant claims that after 
the death of his friend, his work performance suffered and he 
was reassigned to a different company.

The appellant also contends that he suffered a great amount 
of stress during his time in Germany because his unit was 
allegedly told they could be deployed at any time to rescue 
American hostages in Iran.

In reviewing the evidence of record, there is no 
corroborating "credible supporting evidence" of any in-
service stressors.  The appellant's service personnel records 
do not indicate that the appellant was reprimanded for 
suffering performance, nor do they indicate that he could 
have been deployed to rescue hostages in Iran.  Service 
personnel records indicated that the appellant was a cavalry 
scout, and there was no indication that he had anything to do 
with personnel actions, or that he was in a position to 
affect the outcome of personnel decisions.  It is clear that 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) verified that the appellant's friend, P.L., was the 
victim of a homicide; however, the appellant himself has 
admitted that he was not present with the murder was 
committed.  Additionally, the Board notes that the appellant 
is not a credible historian.  In his initial claim for PTSD, 
the appellant claimed that his stressors were due to seing 
friends die in combat, when clearly, he has never seen 
combat, and made statements to that effect later in time.  

The Board is cognizant of the recent case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the claimant submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the appellant has submitted no 
independent evidence of a life-threatening in-service 
occurrence.  Indeed, as noted above, VA obtained his 
personnel and service medical records, which do not confirm 
his allegations.

The June 2003 VA examination and the VA social survey reports 
noted that the appellant did have minimal symptoms of PTSD.  
The primary symptoms were noted to be survivor's guilt 
related to the incident when his friend was murdered.  
Although he was not in direct combat and did not witness any 
traumatic events, he did seem to meet the criteria for mild 
non-combat related PTSD.  The appellant's childhood trauma of 
being assaulted might have contributed to some of his 
symptomatology, including his depression, and it was most 
likely that some of his experiences while in the military may 
have intensified some of this symptomatology.  The examiners 
concluded that the appellant's condition appeared to be only 
partially related to the specific stressor that he indicated, 
and it was also likely that some symptomatology might be 
related not only to the childhood incident of being 
assaulted, but also his 1992 motor vehicle accident in when 
he sustained a fractured pelvis.  It was also noted that the 
appellant had significant problems sustaining employment 
since his return from the military, and those problems 
continued to persist and appeared to be somewhat directly 
related to that military duty.

Nevertheless, the Board is unable to accept the diagnosis of 
PTSD as based upon a confirmed stressor because the 
preponderance of the evidence is against a finding that the 
appellant engaged in combat with the enemy during active 
service, and the record does not otherwise contain 
independent evidence which confirms his account of in-service 
stressors.


In summary, the Board has concluded that the preponderance of 
the evidence is against a finding that the appellant engaged 
in combat with the enemy while on active duty and 
additionally, there is no independent verification of his 
reported in-service stressors.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of service connection for PTSD, and it must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.

Duties to Notify and Assist

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the appellant's claim, a 
letter dated in February 2002 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The 2002 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The appellant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  No 
attempts can be made to verify the reported stressors since 
no time frames have been provided.  The appellant was also 
accorded a VA examination in June 2003.  See 38 C.F.R. § 
3.159(c)(4). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER


Entitlement to service connection for post-traumatic stress 
disorder is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


